Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

The amendment submitted by Applicant on June 7th, 2022 has been received and entered.

Claims 1-15 are canceled.
New claims 16-28 are added.

Claims 16-28 are pending

The disclosure is objected to because of the following informalities:
In page 16, line 23, number “34” should be changed to --43--.
In page 31, line 9, “1-1(i-M)” should be changed to  --101(i-M)--.
Appropriate correction is required.

Claims 16-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16, lines 1-7, it is not clear what the first, second, third and fourth signal lines are, and how they are extending in the first direction?  Are these the signal lines CG0-CGn in figure 5?  Also in claim 16, lines 31-45, it is not clear what the first, second, third and fourth transistors are, and how the a first diffused layer connected to the first word line, a second diffused layer connected to the first signal line; a third diffused layer connected to the second word line, a fourth diffused layer connected to the second signal line; a fifth diffused layer connected to the third word line, a sixth diffused layer connected to the third signal line; a seventh diffused layer connected to the fourth word line, an eight diffused layer connected to the fourth signal line.
In claim 27, line 2, it is not clear what the crank portion of each of the second to fourth word line.
Claims 17-28 are rejected because they depend from claim 16.

Claims 16-28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

REMARKS
Applicant’s arguments with respect to claim(s) 1-15 and new added claimed 16-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The number of rejected claims in previous office action should be claims 1-15 instead of claims 1-20.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30Am to 04:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827